Citation Nr: 1141099	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-13 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right hip.  

2.  Entitlement to service connection for degenerative joint disease of the left hip.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969 and from March 1970 to March 1978.  His service awards include the Bronze Star with "V" device, Purple Heart Medal, and the Combat Action Ribbon.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Columbia, South Carolina Department of Veterans' Affairs (VA) Regional Office (RO), wherein the RO denied, in part, the Veteran's claims for service connection for degenerative joint disease of the right and left hips.  This case has since been transferred to the Louisville, Kentucky VARO.  The Veteran filed a notice of disagreement (NOD) in July 2008, in which he expressed disagreement with the June 2008 decision concerning the 15 issues that had been denied.  A Statement of the Case (SOC) was issued in February 2009.  The Veteran filed a timely substantive appeal, via a VA Form 9, in April 2009 with respect to the issues of service connection for degenerative arthritis of the left ankle, degenerative joint disease of the left hip, degenerative joint disease of the right hip, a right knee condition, and a right ankle condition.  

In a May 2010 rating decision of the Louisville, Kentucky VARO, the claims for service connection for degenerative arthritis of the left ankle, a right knee condition, and a right ankle condition were granted, thereby constituting a full grant of the benefits sought on appeal.  Thus, as these issues were granted in full, they are not in appellate status before the Board and need not be addressed further.  

The Veteran testified at a video conference hearing before the undersigned Veterans' Law Judge in July 2011.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of service connection for degenerative joint disease of the right hip and left hip must be remanded for further development.  

In a July 2011 video conference hearing, the Veteran testified that he was injured during his active service when he stepped on a land mine in July 1968, at which time he spent about six months in the hospital with additional convalescent duty.  He reported that he had not sought treatment for the hips following his active service, although he has had pain in the hips since his initial treatment for land mine injuries in the hospital.  The Veteran also testified that his post-service occupations did not put any additional strain on his hips.  He stated that his first VA physician had related his hip problems to his injury in service.  The Veteran's wife also testified that he walked with an unusual gait and that his condition of the hips might be related to his service-connected knees or ankles.  

Service treatment reports reflect that the Veteran sustained multiple shrapnel wounds from a landmine in July 1968 with fragments in the right and left thigh, left calf, and left knee.  Thereafter, service treatment reports do not demonstrate any complaints, treatment, or findings of a condition related to the hips.  

Private medical records from May 2006 to September 2006 reflect that the Veteran complained of myalgias in September 2006, although no hip disability was specified or diagnosed.  

VA outpatient treatment reports from April 2007 to April 2010 reflect that the Veteran initially complained of joint pain and was diagnosed with osteoarthritis in April 2007.  Subsequent treatment reports reveal that his active problems included osteoarthritis.  

In a January 2008 VA examination, the Veteran was diagnosed with myofascial pain syndrome of the bilateral hips which the examiner noted was associated with residuals of combat wounds.  No medical opinion was furnished at this time.  

In an April 2009 statement, the Veteran reported that although the specific areas of his hips may not have been injured originally in service, they were affected by the overall injury to his body.  He stated that he believed his injuries have had a direct effect on all areas of his body which have had to compensate for the original injuries and that his limbs had taken on extra stress and wear over the years.  

In a March 2010 VA examination, the examiner noted that the Veteran sustained injuries to the lower extremities when he stepped on a land mine in Vietnam.  The Veteran reported having persistent numbness and paresthesias over the wound in his right upper thigh, below the buttock, and that his left hip was popping and catching at the lateral pelvis, the greater trochanter, with accompanying pain.  He was diagnosed with mild degenerative joint disease of the right hip and left hip.  The examiner opined that it was less likely than not that the Veteran's degenerative joint disease of the right hip and left hip were caused by or a result of activities of military service, including land mine trauma.  He explained in his rationale that there was no reference to hip pain noted upon review of the military medical record, that the Veteran was 65 years old, approaching 300 pounds and was noted to have only mild hip degenerative joint disease, and that it was the impression of the radiologist that the noted mild degenerative changes were age and weight appropriate and did not likely reflect any effects of additional trauma.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board notes that where a veteran's service-connected disability causes an increase in a nonservice-connected disability, the veteran is entitled to service connection for that incremental increase in severity attributable to the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Here, in light of the fact that the Veteran is service-connected for degenerative joint disease of the right knee, right ankle, and left ankle, as well as a residual of arthrotomy of the left knee, he is currently diagnosed with mild degenerative joint disease of the right hip and left hip, he claimed his right and left hip disabilities were secondary to his original injuries sustained from service, his wife testified that he walked with an unusual gait and that his condition of the hips might be related to his service-connected knees or ankles, and the service treatment reports reflect that he sustained injuries from a land mine, the Board finds that a remand for an etiology opinion regarding secondary service connection is required to facilitate appellate review.  Therefore, the Veteran should be afforded a VA examination to determine whether it is at least as likely as not (50 percent or greater probability) that the degenerative joint disease of the right hip and left hip are related to or were otherwise aggravated by the Veteran's service-connected degenerative joint disease of the right knee, right ankle, and left ankle, or his service-connected residual of arthrotomy of the left knee.  Id.; see McLendon, 20 Vet. App. 79; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

A remand of this claim will also afford the RO an opportunity to provide the appellant with appropriate VCAA notice in regards to secondary service connection claims.  See October 2007 letter from the RO to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  With regard to the Veteran's claims for entitlement to service connection for degenerative joint disease of the right hip and left hip, the RO should ensure that all notification and development action required by the Veterans Claims Assistance Act and implementing VA regulations is completed (in terms of secondary service connection), including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102 , 5103, 5103A and 5107.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

2.  After the above has been completed, the AMC/RO should forward the claims file to the VA examiner who last performed the March 2010 examination of the Veteran's hips, or, if this examiner is not available, the claims filed should be forwarded to a similar specialist, to review the claims file.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  

The examiner is then asked to furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed degenerative joint disease of the right hip and left hip were:  (1) proximately due to or the result of his service-connected degenerative joint disease of the right knee, right ankle, or left ankle, or his service-connected residual of arthrotomy of the left knee; or (2) aggravated or permanently worsened beyond the natural progression of the degenerative joint disease of the right hip or left hip by his service-connected degenerative joint disease of the right knee, right ankle, or left ankle, or his service-connected residual of arthrotomy of the left knee.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

If it is determined that the Veteran's degenerative joint disease of the right hip or left hip was aggravated by his service-connected degenerative joint disease of the right knee, right ankle, or left ankle, or his service-connected residual of arthrotomy of the left knee, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  Please explain the reasons for the conclusion reached.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner should review the entire record and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

3.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  

4.  After completing any additional development deemed necessary, adjudicate the claims of entitlement to service connection for degenerative joint disease of the right hip and left hip.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the June 2010 Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


